          Case 1:08-cr-01026-VEC Document 67 Filed 06/08/20 Page 1 of 1
                                                             USDC SDNY
                                                             DOCUMENT

MEMO ENDORSED
                                                             ELECTRONICALLY FILED
                              RICHARD B. LIND                DOC #:
                                                             DATE FILED: 6/8/2020
                                  Attorney at Law
                          575 Lexington Avenue – 4th Floor
                             Telephone: (212) 888-7725
                            Email: rlind@lindlawyer.com
                                                        June 5, 2020

    By ECF

    Hon. Valerie Caproni
    United States District Judge
    U.S. Courthouse
    40 Foley Square
    New York, NY 10007

                   Re:    United States v. Rondelle Trinidad
                          08 Cr. 1026 (VEC)

    Dear Judge Caproni:

            I am the CJA attorney for Rondelle Trinidad, the defendant in the above-
    captioned matter. I submit this letter requesting that the VOSR conference in this
    case, currently scheduled for June 12, be adjourned for slightly more than seven
    weeks, to a date between August 3 and August 6, 2020 in light of the COVID-19
    pandemic. The government and the Probation Department consent to the request. I am
    not available between August 7 and August 28.

           Thank you for the Court’s consideration of this request.

                                                        Respectfully submitted,


                                                        ________/s/__________
                                                        Richard B. Lind

    cc: AUSA Rebecca T. Dell (by ECF)
                                                   Application GRANTED. The VOSR conference is adjourned
                                                   to August 5, 2020, at 2:00 p.m.

                                                  SO ORDERED.



                                                                             6/8/2020
                                                  HON. VALERIE CAPRONI
                                                  UNITED STATES DISTRICT JUDGE
